Citation Nr: 0618069	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  99-21 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1963 and from March 1967 to January 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2005).

At the time this claim was previously before the Board, in 
June 2005, service connection for tinnitus was granted; 
service connection for degenerative joint disease of the 
cervical spine, claimed as secondary to the veteran's service 
connected left shoulder disability, was denied; and the 
issues of entitlement to a compensable rating for bilateral 
hearing loss and service connection for degenerative joint 
disease of the thoracic spine, claimed as secondary to the 
veteran's service-connected left shoulder disability, as well 
as service connection for superior thoracic levoscoliosis 
were remanded for additional development.  

Thereafter, by a March 2006 communication, the veteran 
withdrew his appeal with respect to the issues of service 
connection for degenerative joint disease of the thoracic 
spine, claimed as secondary to the veteran's service-
connected left shoulder disability, and service connection 
for superior thoracic levoscoliosis.  Thus, these issues are 
no longer before the Board and this decision is limited to 
the issue of entitlement to a compensable rating for 
bilateral hearing loss.  See 38 C.F.R. § 20.204.

In March 2006, the veteran was granted an additional 60 days 
to submit evidence.  No additional evidence was received.  
The Board will proceed with the final adjudication of this 
case.    


FINDING OF FACT

The veteran has level I hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves the veteran's claim that his 
service-connected bilateral hearing loss has increased in 
severity and warrants a compensable disability rating.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

On the authorized audiological evaluation in February 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
25
30
LEFT

20
30
40
70

The puretone average in the right ear was 25 decibels and the 
puretone average in the left ear was 40 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in each ear.  These audiological findings show Level I 
hearing acuity in both ears.  Under Table VII, this warrants 
a noncompensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 
38 C.F.R. § 4.86.

On the authorized audiological evaluation in July 2005, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
25
45
LEFT

15
20
40
70

The puretone average in the right ear was 26 decibels and the 
puretone average in the left ear was 36 decibels.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in each ear.  These audiological findings show Level I 
hearing acuity in both ears.  Under Table VII, this warrants 
a noncompensable rating.  No exceptional pattern of hearing 
impairment is demonstrated to warrant consideration under 
38 C.F.R. § 4.86.

These evaluation reports reflect that the veteran's hearing 
acuity remained essentially unchanged during the appeal 
period.  Neither report warrants a compensable rating.

The Board has carefully reviewed and considered the veteran's 
statements and hearing testimony and understands his belief 
that his hearing loss is more significant than testing 
reflects.  Although the veteran contends that the speech 
recognition evaluations may not fully address his specific 
difficulty in understanding speech, the Board must rely upon 
the results of the Maryland CNC under 38 C.F.R. § 4.85.  
While the veteran is having difficulty with his hearing, the 
difficulty the veteran has does not meet the very specific 
and clear requirements for a compensable evaluation.  As 
such, there is no legal basis for an increased disability 
rating and the appeal must be denied.

Moreover, while the veteran as a lay person is competent to 
provide evidence regarding symptomatology, he is not 
competent to provide evidence regarding diagnosis or the 
clinical severity of his disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board must base its decision on the relevant medical 
evidence of record.  As noted above, the correct rating is 
derived by mechanical application of the ratings schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Moreover, there is no evidence of 
an exceptional pattern of hearing impairment to otherwise 
allow for application of 38 C.F.R. § 4.86.  The degree of 
bilateral hearing loss shown by the examinations of record 
fail to meet the standards for a 10 percent disability 
rating.  Therefore, the preponderance of the evidence is 
against the veteran's claim. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
increase in severity in the future; however, based on the 
evidence currently of record, an increased rating is not 
warranted.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by way of letters from the RO to the 
veteran, as well as by the statement of the case and the 
supplemental statements of the case, the RO advised the 
veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2004 statement of the case includes the 
text of the regulation that implements the statutory notice 
and assistance provisions.  Finally, the Board notes that 
initial notice was provided in December 2002, prior to the 
rating decision on appeal, and the letter on page three 
essentially asks the veteran to provide any evidence in his 
possession that may be pertinent to the appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).  Accordingly, the 
Board finds that the RO has provided all required notice.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor his representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran. 

With respect to the duty to assist, the RO has obtained 
service and VA medical records, the veteran has been afforded 
VA audiometric examinations, and he has testified at a 
hearing before the undersigned Veterans Law Judge.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the extensive efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A. 

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of his claims.

ORDER

The appeal is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


